Citation Nr: 0827667	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-24 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
schizophrenia (also claimed as hearing voices).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to 
September 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  As part of this "reopened" claim, the 
RO noted that the evidence continued to show that the veteran 
did not have a psychiatric disorder which was either incurred 
in or aggravated by military service.  The claim was 
originally denied in a September 2002 rating decision which 
was not appealed.

Although in February 2005 the RO essentially re-adjudicated 
and denied entitlement to service connection for 
schizophrenia on the merits, the submission of new and 
material evidence to reopen a previously denied claim is a 
jurisdictional prerequisite to reexamination of the 
appellant's claim by the Board.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issue accordingly.

The Board also observes that service connection for post-
traumatic stress disorder (PTSD) was also denied by the RO in 
September 2002.  That decision is final, and the veteran has 
not sought to reopen that claim.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the appellant of any further action required on his part.


REMAND

The appellant's claim of entitlement to service connection 
for schizophrenia was last finally denied in September 2002.  
At that time, the RO observed that the veteran's service 
medical records were unavailable.  The RO noted that the 
appellant was seen for detoxification in 1996, at which time 
it was felt that he had psychosis due to cocaine use or a 
schizoaffective disorder.  The claim was denied as a 
schizoaffective disorder was not shown in service, and in 
addition, as a currently diagnosed schizoaffective disorder 
was not shown to be currently diagnosed and etiologically 
related to his military service.  

VA medical records dated before September 2002 include a 
discharge summary showing an October 1996 admission.  At that 
time a psychosis not otherwise specified, substance related 
vs. schizoaffective disorder was diagnosed.  A January 2001 
Medical Certificate shows diagnoses of depression with 
schizophrenia and psychosis.  The veteran was also admitted 
from February to March 2001, at which time polysubstance 
abuse, alcohol dependence and a probable personality disorder 
were diagnosed.  A March 2001 outpatient treatment note 
includes a notation to the veteran's being in receipt of $380 
a month for Supplemental Security Insurance from the Social 
Security Administration.  He also testified that he received 
these benefits from 1997 to 2007.  See page 28 of hearing 
transcript.  The Board observes that in the course of his 
June 2008 hearing with the undersigned the veteran testified 
that Social Security had essentially only utilized VA medical 
records in the adjudication of its decision.  See page 30 of 
hearing transcript (transcript).  Thus, a duty to seek 
additional evidentiary development from the Social Security 
Administration is not demonstrated.  

The veteran in June 2004 submitted a VA Form 21-526, to 
reopen his claim.  He characterized the disorder at that time 
as "hearing voices."

A November 2004 VA progress note reports the onset of a 
substance abuse problem beginning in 1978, and the onset of a 
antisocial personality disorder in 1977.  

The appellant testified before the undersigned at the RO in 
June 2008.  He denied having a mental disorder prior to 
service.  See page four of transcript.  He added that he 
served with 3rd Battalion, 32nd Armored Division in Freeburg, 
Germany.  While performing such service he reportedly saw 
three fellow soldiers die in 1982 as a result of a tank-
related accident.  See pages five and six of transcript.  He 
added that he been told of a weapons training accident where 
a fellow soldier was killed by a live round.  He mentioned he 
did not know the individual.  See pages seven and eight of 
transcript.  While the appellant is not claiming entitlement 
to service connection for post traumatic stress disorder 
verification of these claims may assist in determining 
whether the appellant's claim to reopen the issue of 
entitlement to service connection for a psychiatric disorder 
should be granted as confirmed in-service stressors may be 
relevant to the etiology of a current psychiatric disorder.  
Hence, further development is in order.   

The veteran testified that he began to hear voices while 
stationed in Germany.  See page 10 of transcript.  He added 
that he never confided this fact to anyone while in the 
military, and that he never wrote letters to, or told people 
(including his family), about the psychiatric problems he now 
claims to have experienced.  See page 12 of transcript.  

Following his 1982 service discharge he claims to have first 
sought psychiatric treatment at the VA Reno facility in 1989.  
The Board finds that VA Reno records dated no earlier than 
October 1996 are available.  Hence, further development is in 
order to secure records prior to 1996.

The veteran later testified that he was first treated at the 
VA Reno facility in the 90's.  See page 17 of transcript.  He 
added that he was psychiatrically-examined in conjunction 
with Alameda Country Court proceedings in 1986.  See pages 14 
and 15 of transcript.  He reportedly was later jailed at 
Soledad prison for a period of three years where he received 
psychiatric treatment while imprisoned between 1986 and 1989.  
See pages 15 and 16 of transcript.  As these records are not 
available further development is required.

The veteran informed the undersigned that he was currently 
being treated for his psychiatric problems at the VA Oakland 
outpatient mental hygiene clinic.  See page 20 of transcript.  
He also mentioned that he entered the reserves in about 1983 
for a period of just a few months, prior to his being 
arrested.  See page 26 of transcript.  

As mentioned, both VA and private medical records may be 
outstanding which may be pertinent to the instant claim.  
Therefore, a remand is required to attempt to obtain this 
records.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO must contact the veteran and 
request that he provide additional 
information detailing the 1982 incident 
involving the deaths of three soldiers.  
In this regard, he should provide the 
date of the incident (within 30 days), 
the names of the soldiers killed, their 
units, the place of their deaths, and his 
relationship to them.  

2. The RO should then review the evidence 
to determine whether sufficient 
information has been provided to request 
verification of any claimed in-service 
stressor from the United States Joint 
Services Records and Research Center.  If 
not, the RO must issue a formal finding 
that there is insufficient information to 
verify stressors in accordance with VA 
Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii.1.D.15.l.  

3.  The RO is to contact the National 
Personnel Records Center and request all 
available service medical and personnel 
records associated with any Reserve 
service performed by the veteran since 
September 1982.  If pertinent records are 
not available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The appellant is to be 
notified in writing of any records which 
cannot be secured.  Because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claim folder.

4.  The RO should take the necessary 
steps to obtain all pertinent records 
from the VA Medical Center located in 
Reno, Nevada dated from January 1989 to 
October 1996.  All current medical 
records showing treatment afforded the 
veteran at the Oakland VA outpatient 
mental hygiene clinic should also be 
sought.  If, after making reasonable 
efforts, the RO cannot locate these 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain these government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond.

5.  After securing all necessary 
authorizations, the RO should obtain 
copies of any existing medical records 
associated with treatment and/or 
evaluation by the Alameda County Court in 
approximately 1986; and by the California 
Department of Corrections, Soledad 
prison, from approximately 1986 to 1989.  
Any records obtained should be associated 
with the other evidence in the claim 
file.  Efforts to secure these records 
must continue until it is determined in 
writing that further efforts would be 
futile.  Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e), that fact should be 
noted in the appellant's claim file, and 
the appellant and his representative so 
notified in writing.

6.  The RO should then undertake any 
further development deemed necessary 
including, if new and material evidence 
is submitted, a VA psychiatric 
examination to determine the etiology of 
any diagnosed psychiatric disorder.  At 
any VA examination if a psychiatric 
disorder, to include schizophrenia is 
diagnosed, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
diagnosed psychiatric disorder began 
during the appellant's military service.  
A written rationale explaining the 
reasoning behind any opinion offered must 
be provided.

7.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8. The RO should then review any 
additional evidence and readjudicate the 
appellant's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
that includes all evidence added to the 
file since the September 2007 
supplemental statement of the case.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

